DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on September 19, 2022 have been entered. Claims 1, 9 and 13 have been amended. Claims 21 and 22 have been added.  Claims 1-22 are still pending in this application, with claims 1, 9 and 13 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US11205008B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.  

Table 1: illustrates the conflicting claim pairs:  
17/454,765
1
2, 14
3, 15
4, 10, 16
5, 11, 17
6, 12, 18
7, 19
8, 20
9
13
US 11205008 B2
20 & 27
21
20
22
13
24
25
28
10 & 13
1 
&
 8


Table 2: Comparison of claim 1 in instant application 17/454,765 vs. claim 1 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
1. An apparatus, comprising:
20. An apparatus, comprising:
at least one memory;
computer-readable instructions; and
processor circuitry to execute the computer-readable instructions to:
at least one memory;
computer-readable instructions; and
processor circuitry to execute the computer-readable instructions to:
determine whether a computing device has moved from a private, secure environment to a public, unsecure environment;
27. The apparatus as defined in claim 20, wherein the processor circuitry is to execute the computer-readable instructions to automatically invoke the onlooker detection model in response to determining that the computing device is located in a public, unsecure environment.
automatically invoke an onlooker detection model of the computing device in response to determining that the computing device has moved from the private, secure environment to the public, unsecure environment, the onlooker detection model to detect an onlooker based on data collected by a sensor associated with the computing device; and
automatically invoke an onlooker detection model of a computing device in response to determining that the computing device is located more than a threshold distance away from a predetermined secure location, the onlooker detection model to detect an onlooker based on anonymous depth data collected by a depth sensor associated with the computing device, the anonymous depth data not including and not being derived from image data; and
automatically invoke a security feature of a display of the computing device in response to detection of the onlooker.
automatically invoke a security feature of a display of the computing device in response to detection of the onlooker.




Table 3: Comparison of claim 2 in instant application 17/454,765 vs. claim 21 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
2. The apparatus as defined in claim 1, wherein the sensor includes at least one of an infrared sensor, a radio detection and range sensor, a light detection and range sensor, an ultra-wideband sensor, or a time-of-flight sensor.
21. The apparatus as defined in claim 20, wherein the depth sensor includes at least one of an infrared sensor, a radio detection and ranging sensor, a light detection and ranging sensor, an ultra-wideband sensor, or a time-of-flight sensor.


Table 4: Comparison of claim 3 in instant application 17/454,765 vs. claim 20 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
3. The apparatus as defined in claim 1, wherein the data is anonymous depth data not including and not derived from image data
20. …
the anonymous depth data not including and not being derived from image data; 
and…


Table 5: Comparison of claim 4 in instant application 17/454,765 vs. claim 22 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
4. The apparatus as defined in claim 1, wherein the processor circuitry is to differentiate the onlooker from an end user of the computing device.
22. The apparatus as defined in claim 20, wherein the processor circuitry is to execute the computer-readable instructions to differentiate the onlooker from an end user of the computing device.


Table 6: Comparison of claim 5 in instant application 17/454,765 vs. claim 23 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
5. The apparatus as defined in claim 1, wherein the processor circuitry is to detect the onlooker within a field of view of the sensor.
23. The apparatus as defined in claim 20, wherein the processor circuitry is to execute the computer-readable instructions to detect the onlooker within a field of view of the depth sensor.


Table 7: Comparison of claim 6 in instant application 17/454,765 vs. claim 24 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
6. The apparatus as defined in claim 1, wherein the processor circuitry is to detect the onlooker is within a proximity threshold defined by a first boundary distance from the sensor and a second boundary distance from the sensor, the second boundary distance spaced apart from the first boundary distance, the first and second boundary distances beyond a distance at which an end user of the computing device is to be located relative to the sensor.
24. The apparatus as defined in claim 20, wherein the processor circuitry is to execute the computer-readable instructions to detect the onlooker is within a proximity threshold defined by a first boundary distance from the depth sensor and a second boundary distance from the depth sensor, the second boundary distance spaced apart from the first boundary distance, the first and second boundary distances relative to the depth sensor beyond a distance at which an end user of the computing device is to be located relative to the depth sensor.


Table 8: Comparison of claim 7 in instant application 17/454,765 vs. claim 25 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
7. The apparatus as defined in claim 1, wherein the security feature is to at least one of reduce a size of information presented on a screen of the display, narrow a viewable width of information presented on a screen of the display, or blur information presented on a screen of the display.
25. The apparatus as defined in claim 20, wherein the display is to at least one of reduce a size of information presented on a screen of the display, narrow a viewable width of information presented on a screen of the display, or blur information presented on a screen of the display.


Table 9: Comparison of claim 8 in instant application 17/454,765 vs. claim 28 in U.S. Patent No. US11205008B2.
Instant Application (16102620)
US 11205008B2
8. The apparatus as defined in claim 1, wherein the security feature is to either decrease a brightness of a backlighting projected onto a screen of the display, or redirect the backlighting.
28. The apparatus as defined in claim 20, wherein the display is to either decrease a brightness of a backlighting projected onto a screen of the display, or redirect the backlighting.


Claim 9, 13 and the corresponding dependent claims are rejected on the ground of nonstatutory double patenting for the same reason as Claim 1.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 4-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCK (US 20140201844 A1), referred herein as BUCK in view of DiMaggio et al. (US 20190258807 A1), referred herein as DiMaggio.
Claim(s) 1, 2, 4-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUCK (US 20140201844 A1), referred herein as BUCK.
Regarding Claim 1, BUCK teaches an apparatus (BUCK [0001] systems and techniques for privacy), comprising:
at least one memory (BUCK FIG2.225: 225);
computer-readable instructions; and processor circuitry to execute the computer-readable instructions to (BUCK FIG2.220: Processor; [0058] A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution):
determine whether a computing device has moved from a private, secure environment to a public, unsecure environment (BUCK [0045] A determination that the location is an infrequent location, that is, a location which has not previously been frequently visited by this particular device 104, or by the particular user of this device 104 from any device (the enterprise may need a different security policy for an infrequent location detected for a device or a user; this is based on a location history stored securely on the device 104 and accessible only to the security component 122 on the device 104); [0047] a location which is “in between” locations which have been frequently visited by this particular device, or by the particular user of this device 104 from any device (the enterprise may need a different security policy for travel between frequent locations detected for a device or a user; this is based on a location history stored securely on the device and accessible only to the security component 122 on the device 104); [0092] In at least one embodiment, contextual or behavioral information (i.e., biometrics, walk gait, hand movement, typing biometrics, etc.) can be used when determining the appropriate geolocation policy to be applied);
BUCK [0146] While the system is active, the system can detect changes in the user's geographic location. For example, the user may move from a first geographic location (e.g., coffee shop) to a new or second geographic location (e.g., library), different from the first geographic location; [0171] the system can continuously monitor the area within the view of the device camera to detect shoulder surfing. Upon determining that a person is watching the device screen, the system takes remedial actions to thwart the shoulder surfer such as reducing the visibility of information shown on the screen. Upon detecting the shoulder surfer is no longer a threat, the system can restore the visibility. For example, the system can maintain an obscured or reduced visibility screen state while the shoulder surfer is watching the device screen. Upon determining that the shoulder surfer is no longer watching the device screen (e.g., the shoulder surfer has averted their gaze or turned their gaze away from the device screen), the system can return the screen to an unobscured state. In an embodiment, a different form of remedial action can be to replace the information on the screen with a different display/different information. In this embodiment, the privacy protection system can act as an automatic "boss filter."), 
the onlooker detection model to detect an onlooker based on data collected by a sensor associated with the computing device (BUCK [0075] In a specific embodiment, a ranging or proximity sensor (e.g., infrared (IR) detector) is used to help designate what pixels of the image belong to the foreground (i.e., pixels representing the user) and what pixels of the image belong to the background; [0097] In steps 430 and 435, the system compares the background of the second image and the background of the first image to identify or determine whether there has been a change in the background. In other words, the system can determine whether the background of the second image is the same as or different from the background of the first image. If there has not been a change (i.e., the backgrounds are the same), the system loops 437 back to step 420 to continue to monitor the area; [0100] In a step 1120, the system compares a background pixel in the first image with a corresponding background pixel in the second image to determine a change or difference between the background pixel and the corresponding background pixel. In a step 1125, the system compares the change with a value defined by the first predetermined threshold); and
BUCK [0070] In an embodiment, the change in background triggers an alert from the notification unit. The notification unit is responsible for alerting the user of the background change. The alert can include displaying a message on the screen to inform the user of the background change, capturing an image of the change and displaying the image of the change on the screen, or both;  [0071] The privacy filter generator is responsible for reducing the visibility of information shown on the device's screen when a change in background has been detected; [0181] In another embodiment the triggering of blanking or obscuring can be performed by the detection of any rapidly moving object(s) in the image available from the camera).
BUCK does not teach automatically invoke (a security feature)
However DiMaggio discloses systems, methods, and devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score, which is analogous to the present patent application. DiMaggio teaches automatically invoke (a security feature) (DiMaggio [0005] the computer executable modules can comprise an adjustment module configured to automatically adjust the device attributes or the device components to match at least some another device attributes or another device components to decrease the security vulnerability score; [0015] FIG. 9 illustrates a flow diagram of an example, non-limiting representative computer-implemented method 900 that can facilitate an automated adjustment of device attributes, components, or configurations based on vulnerability scores in accordance with one or more non-limiting embodiments described herein; [0016] FIG. 10 illustrates a flow diagram of an example, non-limiting representative computer-implemented method 1000 that can facilitate an automated adjustment of device attributes, components, or configurations based on vulnerability scores in accordance with one or more non-limiting embodiments described herein).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified DiMaggio to incorporate the teachings of DiMaggio, and apply automatic adjustment of the device attributes, components, or configurations based on vulnerability scores, as taught by DiMaggio into the mechanisms for detecting shoulder surfing, and responding to a detection event.
Doing so would adequately protect information from theft in the methods and apparatus for invoking a security feature of a computing device display in response to detecting an onlooker based on depth data.

Regarding Claim 2, BUCK in view of DiMaggio the apparatus as defined in claim 1, and further teaches wherein the sensor includes at least one of an infrared sensor, a radio detection and range sensor, a light detection and range sensor, an ultra-wideband sensor, or a time-of-flight sensor. (BUCK [0075] In a specific embodiment, a ranging or proximity sensor (e.g., infrared (IR) detector) is used to help designate what pixels of the image belong to the foreground (i.e., pixels representing the user) and what pixels of the image belong to the background. The ranging sensor may be built-in the device such as part of the device camera. Alternatively, the ranging sensor may be an external accessory that is attached to the device. An IR ranging sensor can emit a pulse of IR light. The light travels out and hits an object (e.g., user). The light is then reflected and is detected by a detector of the ranging sensor. Based on the angle of the reflected light, a distance to the object can be calculated. In this specific embodiment, pixels representing an object closest or nearest to the sensor can be designated as foreground pixels because the object is likely to be the user. Pixels representing objects further away from the sensor can be designated as background pixels).

Regarding Claim 4, BUCK in view of DiMaggio teaches the apparatus as defined in claim 1, and further teaches wherein the processor circuitry is to differentiate the onlooker from an end user of the computing device (BUCK [0124] a watcher 1640 (FIG. 16), the mobile device can display an image (a snapshot or series of snapshots or a live video) taken from the camera upon the display screen. This can inform the user that there is a potential watcher or shoulder surfer in view of the information on the display screen).

Regarding Claim 5, BUCK in view of DiMaggio teaches the apparatus as defined in claim 1, and further teaches wherein the processor circuitry is to detect the onlooker within a field of view of the sensor (BUCK [0148] As discussed above, a device 2310 may have a front-facing camera 2320, which faces the user 2330. Such a camera is capable of observing scenes that are in front of the device. The field of view of such a camera may be as much as 180 degrees, permitting a view of everything that is front of the camera and thus the device. The camera 2320 can observe any person who has a line of sight that allows that person to view the device's display screen; if the person can see the device, the device can see the person).

Regarding Claim 6, BUCK in view of DiMaggio teaches the apparatus as defined in claim 1, and further teaches wherein the processor circuitry is to detect the onlooker is within a proximity threshold defined by a first boundary distance from the sensor and a second boundary distance from the sensor, the second boundary distance spaced apart from the first boundary distance, the first and second boundary distances beyond a distance at which an end user of the computing device is to be located relative to the sensor (BUCK [0008] inform the user of the change, moving an input box from a first position on the screen to a second position on the screen, different from the first position; [0075] In a specific embodiment, a ranging or proximity sensor (e.g., infrared (IR) detector) is used to help designate what pixels of the image belong to the foreground (i.e., pixels representing the user) and what pixels of the image belong to the background; [0098] If there has been a change (i.e., the backgrounds are different), the system determines whether the change exceeds a threshold (step 440). If the change does not exceed the threshold, the system loops 442 back to step 420 to continue monitoring the area. If the change exceeds the threshold, the system alerts the user (step 445). The threshold can be a predetermined value or amount).

Regarding Claim 7, BUCK in view of DiMaggio teaches the apparatus as defined in claim 1, and further teaches wherein the security feature is to at least one of reduce a size of information presented on a screen of the display, narrow a viewable width of information presented on a screen of the display, or blur information presented on a screen of the display (BUCK [0111] FIG. 14 lists the various types of alerts that may be generated. In an embodiment, alerting the user includes altering the graphical user interface that is displayed on the screen. The alteration may include reducing the visibility of information displayed on the screen (1425). A graphical region may be generated that overlays, is superimposed over, or covers all or at least a portion of the information shown on the screen; FIG14.1425-1460).

Regarding Claim 8, BUCK in view of DiMaggio teaches the apparatus as defined in claim 1, and further teaches wherein the security feature is to either decrease a brightness of a backlighting projected onto a screen of the display, or redirect the backlighting (BUCK [0125] As shown in FIG. 17, upon detecting a change in background and thus the presence of a possible watcher, the mobile device can obscure the content of some or all fields containing information previously entered by the user or which are of a sensitive nature; [0127] In an embodiment as shown in FIG. 19 all information on the display screen can be obscured).

Regarding Claim 9, BUCK in view of DiMaggio teaches a non-transitory computer-readable storage medium comprising instructions that, when executed, cause one or more processors of an electronic device to at least (BUCK [0001] systems and techniques for privacy; [0058] A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 10-12, BUCK in view of DiMaggio teaches the non-transitory computer-readable storage medium as defined in claim 9. The metes and bounds of the rest of the limitations of the medium claims substantially correspond to the claims as set forth in Claims 4-6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 13 BUCK in view of DiMaggio teaches an electronic device, comprising (BUCK [0001] systems and techniques for privacy):
processor circuitry (BUCK FIG2.220: Processor);
model invoker instructions (BUCK [0065] system 305 includes a privacy protection module 330); and
security manager instructions (BUCK [0071] The privacy filter generator).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 14 and 16-20, BUCK in view of DiMaggio teaches the electronic device as defined in claim 13. The metes and bounds of the rest of the limitations of the claims substantially correspond to the claims as set forth in Claims 2 and 4-8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 21, BUCK in view of DiMaggio the apparatus as defined in claim 1, and further teaches wherein the private, secure environment is a home or a workplace of an end user of the computing device (BUCK [0025] a first security policy when the device or user of the device in an enterprise office location; a second security policy when the device or user of the device is at the device user's home).

Regarding Claim 22, BUCK in view of DiMaggio the apparatus as defined in claim 1, and further teaches wherein determining that the computing device has moved from the private, secure environment to the public, unsecure environment is based on location data obtained from a GPS receiver or radio hardware of the computing device (BUCK [0031] For example, the zone 112 may be defined using any of the approaches described below (or a combination of the approaches described below): [0032] A GPS/latitude & longitude location from a GPS element on a device [0033] An altitude determination from a sensor on a device, e.g., a barometric altitude determination, or an altitude measurement from a GPS element on a device).

4.	Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCK (US 20140201844 A1), referred herein as BUCK in view of DiMaggio et al. (US 20190258807 A1), referred herein as DiMaggio further in view of Ely et al. (US 10841174 B1), referred herein as Ely.
Regarding Claim 3, BUCK in view of DiMaggio the apparatus as defined in claim 1, but does not teach the claimed limitation therein.
However Ely discloses an electronic device may include a display system and control circuitry, which is analogous to the present patent application. Ely teaches wherein the data is anonymous depth data not including and not derived from image data (Ely 5:20-25: control circuitry 16 may synthesize image data with range data from one or more distance sensors (e.g., light-based proximity sensors), with motion data from motion sensors, and/or other data from other sensors).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ely to incorporate the teachings of Ely, and apply the distance/proximity/depth sensors and distance information, as taught by Ely into the mechanisms for detecting shoulder surfing, and responding to a detection event.
Doing so would provide a convenient and intuitive process for the user in the methods and apparatus for invoking a security feature of a computing device display in response to detecting an onlooker based on depth data.

Regarding Claim 15, BUCK in view of DiMaggio teaches the electronic device as defined in claim 13. The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, filed on September 19, 2022, with respect to claim(s) 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611